Exhibit (10)(d)

AMENDED AND RESTATED

DIRECTORS DEFERRED COMPENSATION PLAN

OF

MARSHALL & ILSLEY CORPORATION

as of August 16, 2007

Recitals

The Board of Directors of Marshall & Ilsley Corporation (“the Company”)
initially established this Directors Deferred Compensation Plan, effective as of
January 1, 1985 (the “Plan”). The Plan was amended and restated effective
January 1, 1995 and February 12, 1998, and further amended and restated
effective August 21, 2003 and August 16, 2007. The purpose of the Plan is to
allow the Company’s directors to elect to defer their compensation for serving
on the Company’s Board (including the deferral of gains on the exercise of stock
options and vesting of restricted stock). Such deferrals are deemed invested, at
the directors’ elections, in either common stock of the Company (“Common Stock”)
or Treasury Bills (with the exception of gains on the exercise of stock options
and vesting of restricted stock which must be invested in Common Stock). At
retirement from the Board, deferrals are paid out over a period of time
previously designated by each director, unless otherwise provided herein.

Article I

Definitions

“Account A” means a bookkeeping account being administered for the benefit of a
Participant under Paragraph 3.1, below.

“Account B” means a bookkeeping account being administered for the benefit of a
Participant under Paragraph 3.2, below.

“Account C” means a bookkeeping account being administered for the benefit of a
Participant under Paragraph 3.3, below.

“Administrator” means the person or persons selected pursuant to Article VI,
below, to control and manage the operation and administration of the Plan.

“Affiliate” means any corporation or other entity which directly or indirectly
controls, is controlled by, or under common control with, the referenced entity.
Control means the ability to elect a majority of the Board of Directors of the
corporation or other entity, or if there is no Board of Directors, a majority of
the body which governs the entity.

“Change in Control” has the same meaning as in the Marshall & Ilsley Corporation
2006 Equity Incentive Plan.

“Committee” means the Compensation and Human Resources Committee of the Board of
Directors of the Company.



--------------------------------------------------------------------------------

“Common Stock” means the authorized and issued or unissued $1.00 par value
common stock of the Company.

“Companies” means, prior to the Separation Transaction, Marshall & Ilsley
Corporation and any subsidiary thereof. After the Separation Transaction,
“Companies” means the publicly-traded corporation with the name Marshall &
Ilsley Corporation, and all entities that are Affiliates thereof.

“Company” mean, prior to the Separation Transaction, Marshall & Ilsley
Corporation, a Wisconsin corporation, or a successor thereof. After the
Separation Transaction, the “Company” means the publicly-traded corporation with
the name Marshall & Ilsley Corporation.

“Compensation” means the annual retainer fees, attendance fees and committee
fees payable by the Companies to a Participant for a Plan Year without reduction
for withholding taxes and exclusive of the value of any fringe benefits which
the Participant receives or is entitled to receive as a Director of the
Companies.

“Director” means any member of the Boards of Directors of the Companies who is
not an employee of the Companies.

“Fair Market Value” means the closing sale price of the Common Stock on the New
York Stock Exchange as reported in the Midwest Edition of the Wall Street
Journal for the applicable date; provided that, if no sales of Common Stock were
made on said exchange on that date, “Fair Market Value” shall mean the closing
sale price of the Common Stock as reported for the next succeeding day on which
sales of Common Stock are made on said exchange, or, failing any such sales,
such other market price as the Committee may determine in conformity with
pertinent law and regulations of the Treasury Department.

“Metavante” means, after the Separation Transaction, the publicly-traded parent
of the group of companies that includes the Company’s former subsidiary,
Metavante Corporation.

“Net Shares” means the difference between the number of shares of Common Stock
subject to a stock option for which an election has been made pursuant to
Paragraph 2.1 hereof, and the number of shares of Common Stock delivered,
directly or by attestation, to satisfy the stock option exercise price. The
value of the Common Stock for purposes of determining the number of Net Shares
shall be Fair Market Value.

“Participant” means each member of or Board of Directors of the Companies who
elects to participate in the Plan for a Plan Year.

“Plan” means the Amended and Restated Directors’ Deferred Compensation Plan of
Marshall & Ilsley Corporation, as described herein, and as the same hereafter
may be amended from time to time.

“Plan Year” means the 12-month period beginning on January 1 of any year and
ending on December 31.

 

2



--------------------------------------------------------------------------------

“Restricted Shares” means an award of stock under an Executive Stock Option and
Restricted Stock Plan of the Company, or any similar plan, which may contain
transferability or forfeiture provisions (including a requirement of future
services), all as set forth in an award agreement.

“Restricted Units” means units held in a Participant’s Account C which are
received upon surrender of Restricted Shares and have the same transferability
or forfeiture provisions (including the requirement of future services) as the
Restricted Shares surrendered in exchange therefor. Each Restricted Unit
represents one share of Common Stock.

“Separation Transaction” means the transaction whereby Metavante and the Company
become separate publicly-traded companies.

“Trust” means the Company’s Deferred Compensation Trust III.

Article II

Participation and Election of Accounts

2.1 Participation. Each Director may elect, in accordance with the election
procedures prescribed by the Committee from time to time, to become a
Participant in the Plan for a Plan Year and to have all or a portion of his
Compensation for such Plan Year arising after the date of the election deferred
for his benefit under the Plan. Each Director may elect, in accordance with the
election procedures prescribed by the Committee from time to time, to become a
Participant in the Plan for a Plan Year and to have all or a portion of the Net
Shares received from the exercise of a nonstatutory stock option, or Restricted
Units, deferred for his benefit under the Plan.

2.2 Election of Accounts. At the time a Director elects to be a Participant for
a Plan Year, he also may elect that any portion or all of his Compensation for
the Plan Year which is deferred hereunder be allocated to his Account A or
Account B. If no such election is made, all of his Compensation deferred for the
Plan Year shall be allocated to his Account B. Net Shares deferred under this
Plan and Restricted Units will be allocated to Account C.

2.3 Manner of Election. Any election pursuant to Paragraphs 2.1 or 2.2, above,
shall be made in writing on such form or forms as the Committee shall prescribe
from time to time. If a Participant elects to have less than all of his
Compensation for a Plan Year deferred or elects that portions of his deferred
Compensation be allocated to different Accounts, the election shall set forth
the method for determining the amount to be so deferred or allocated. All
elections shall be effective when filed with the Secretary of the Company.

 

3



--------------------------------------------------------------------------------

Article III

Administration of Accounts

3.1 Account A.

(a) Amounts allocated to a Participant’s Account A shall be considered to be
invested in Common Stock on a monthly basis, and such Participant’s Account A
shall be credited with the equivalent number of shares of Common Stock
(hereinafter referred to as “Credited Shares”) which the amount allocated would
have purchased on a common investment date, which will typically be any of the
first five business days of any month, determined in the sole discretion of an
independent brokerage agent. In addition, to the extent Credited Shares are held
on the record date for any dividend, each Participant’s Account A shall be
credited with a number of additional Credited Shares resulting from the
reinvestment of dividends on a common investment date, which will typically be
any of the first five business days after the payment of the dividend,
determined in the sole discretion of an independent brokerage agent.

(b) In the event of any distribution with respect to Common Stock other than a
cash dividend, such as a stock split, stock dividend or similar transaction,
each Participant’s Account A shall be credited with a number of additional
Credited Shares or other consideration as determined by the Committee in its
sole discretion. Account A will be denominated in whole and fractional shares.
In clarification of the foregoing, upon the occurrence of the Separation
Transaction, a Participant’s Account A will hold both Common Stock and common
stock of Metavante (hereafter, “Metavante Stock”) determined as if the
Participant were a shareholder of the Company for the number of shares in his
Account A immediately prior to the Separation Transaction.

(c) In the event of a Change in Control, a Participant’s Account A shall be
credited with the same amount and type of consideration which a shareholder of
the Company would have received holding the same number of shares of Common
Stock as are held in the Participant’s Account A at the time of the payment of
the consideration. If there is a shareholder election as to the type of
consideration received in a Change in Control, a Participant’s Account A will be
credited with consideration assuming that the Participant elected the maximum
amount of stock which is available to electing shareholders, adjusted for any
proration required because of oversubscription.

3.2 Account B. Amounts allocated to a Participant’s Account B shall be
considered to be invested in U.S. Treasury Bills having a maturity of 13 weeks.
Each Participant’s Account B shall be credited on the last day of each calendar
quarter with the amount of interest which would have been earned if the balance
in a Participant’s Account B, as of the last day of the previous calendar
quarter (including interest credited hereunder for the previous calendar
quarter) plus one-half of the applicable deferrals made during the subject
calendar quarter were invested in U.S. Treasury Bills with a maturity of 13
weeks. The rate of interest applied will be determined by the Committee or its
designees from time to time in accordance with guidelines disclosed to the
Participants.

3.3 Account C.

(a) Net Shares and Restricted Units deferred pursuant to a Participant’s
timely-filed election shall be allocated to a Participant’s Account C and shall
be considered to be invested in Credited Shares. In addition, to the extent
Credited Shares are held on the record date for any

 

4



--------------------------------------------------------------------------------

dividend, each Participant’s Account C shall be credited with a number of
additional Credited Shares resulting from the reinvestment of dividends on a
common investment date, which will typically be any of the first five business
days after the payment of the dividend, determined in the sole discretion of an
independent brokerage agent.

(b) In the event of any distribution with respect to Common Stock other than a
cash dividend, such as a stock split, stock dividend or similar transaction,
each Participant’s Account C shall be credited with a number of additional
Credited Shares or other consideration as determined by the Committee in its
sole discretion. Account C will be denominated in whole and fractional shares.
In clarification of the foregoing, upon the occurrence of the Separation
Transaction, a Participant’s Account C will hold both Common Stock and common
stock of Metavante (hereafter, “Metavante Stock”) determined as if the
Participant were a shareholder of the Company for the number of shares in his
Account C (including Restricted Units) immediately prior to the Separation
Transaction.

(c) In the event of a Change in Control, a Participant’s Account C shall be
credited with the same amount and type of consideration which a shareholder of
the Company would have received holding the same number of shares of Common
Stock as are held in the Participant’s Account C at the time of the payment of
the consideration. If there is a shareholder election as to the type of
consideration received in a Change in Control, a Participant’s Account C will be
credited with consideration assuming that the Participant elected the maximum
amount of stock which is available to electing shareholders, adjusted for any
proration required because of oversubscription.

3.4 Investment Elections for Accounts A and C After the Separation Transaction.

(a) After the Separation Transaction, Accounts A and C of a Participant will be
credited with both Common Stock and Metavante Stock. The Participant may
constructively sell any or all vested shares of Metavante Stock (but not
Restricted Units of Metavante Stock) as of January 1 or July 1 of any Plan Year
by delivering to the Company a new Investment Election at least 15 days prior to
such effective date setting forth the number of shares to be sold. The indicated
shares will be deemed sold on the first date, immediately following January 1 or
July 1, when Participants could purchase Common Stock (a “window period”). The
deemed proceeds from such sale of shares of Metavante Stock will be reinvested
in Common Stock on such date, which shares of Common Stock will then be credited
to the Account where the sold shares of Metavante Stock originated. The proceeds
from the deemed sale of Metavante Stock and the proceeds available for the
deemed purchase of shares of Common Stock will be reduced by the transaction
costs that are incurred if shares of Metavante Stock are actually sold and
shares of Common Stock actually purchased by the Trust. A Participant cannot
make a deemed sale of Restricted Units of Metavante Stock until the shares vest
in accordance with the terms of the applicable award. If a Participant would be
required to buy or sell shares of Metavante Stock in a window period if the
Participant held the stock directly, and if the Participant elects a deemed sale
of shares of Metavante Stock, such deemed sale of Metavante Stock and purchase
of Common Stock will occur on the first date, immediately following January 1 or
July 1, when both the Company and Metavante have window periods.

 

5



--------------------------------------------------------------------------------

(b) A Participant’s Accounts A and C shall reflect only the performance of
Common Stock and Metavante Stock, if any is held in such Accounts A or C, and
the Participant shall have no property right or security interest in actual
shares of Common Stock or Metavante Stock held by the Company to provide for the
payment of benefits under this Plan.

3.5 Change of Accounts. Once amounts have been allocated to Account A, Account B
or Account C, these amounts must remain in Account A, B or C until such amounts
are distributed to the Participant pursuant to Article IV hereof. Upon a Change
of Control, the Company, the Administrator or any successor thereto may not
change the investment choices available to Participants hereunder without the
consent of a majority of the holders of Account balances under the Plan.

3.6 Nature of Account. The accounts established for each Participant hereunder
and assets, if any, acquired by the Company to measure a Participant’s benefits
hereunder, shall not constitute or be treated for any reason as a trust for,
property of or a security interest for the benefit of, a Participant, his
beneficiaries or any other person. Participant and the Company acknowledge that
the Plan constitutes a promise by the Company to pay benefits to the
Participants or their beneficiaries, that Participants’ rights hereunder (by
electing to defer Compensation hereunder) are limited to those of general
unsecured creditors of the Company and that the establishment of the Plan,
acquisition of assets to measure Participant’s benefits hereunder or deferral of
all or any portion of a Participants’ Compensation hereunder does not prevent
any property of the Company from being subject to the right of all the Company’s
creditors. The Company shall contribute all contributions hereunder to the Trust
which will comply with the requirements of the Internal Revenue Service’s model
trust, as described in Revenue Procedure 92-64.

Article IV

Distributions

4.1 Normal Distributions. Except as otherwise provided in this Paragraph,
distribution of the amounts credited to a Participant’s account(s) shall be made
to the Participant in either a lump sum or in such number of annual installments
(which shall be not less than two (2) or more than ten (10) installments) as are
elected by the Participant by written notice to the Committee at least twelve
(12) months before he ceases to be a Director or, if no such election is made,
in five (5) annual installments. A Participant may make a separate election for
each account. Lump sum payments shall be made no later than February 15 of the
year after the year in which a director’s service terminates. Annual installment
payments shall be made no later than February 15 of any year and shall commence
in the year after termination of service as a director. The amount of each such
annual installment shall be equal to (i) the total number of shares of Common
Stock credited to the Participant’s Account A and/or C as of the last day of the
prior year and/or (ii) the total dollar amount credited to the Participant’s
Account B as of the last day of the prior year, each multiplied by a fraction,
the numerator of which is one (1) and the denominator of which is the remaining
number of unpaid annual installments remaining on such date. Distributions from
Accounts A and C shall be made in shares of Common Stock and distributions from
Account B shall be made in cash. The last annual installment shall be of all the
shares of Common Stock or cash remaining in the Participant’s account(s). The
Committee

 

6



--------------------------------------------------------------------------------

shall make whatever adjustments may be necessary to the amounts credited to a
Participant’s account(s) to reflect any distributions made hereunder.
Notwithstanding anything herein contained to the contrary, the Company may allow
Participants to make a separate distribution election to be applicable if a
Change in Control occurs under certain circumstances. In the case of a Change in
Control election, there need not be a requirement that service terminate before
distributions commence.

4.2 Distribution After Death of a Participant. If a Participant ceases to be a
Director by reason of his death or if he dies after he is no longer a Director
but prior to the distribution to him of all amounts payable to him under the
Plan, the amounts that would otherwise be distributable to him, if living, shall
be distributed to his designated beneficiary or beneficiaries and any reference
to a Participant in Paragraph 4.1, above, shall be deemed to include a reference
to his designated beneficiary or beneficiaries unless the Participant otherwise
elects on forms provided by the Committee. All beneficiary designations shall be
made in such form and manner as from time to time may be prescribed by the
Committee. A Participant from time to time may revoke or change any beneficiary
designation on file with the Committee. If there is no effective beneficiary
designation on file with the Committee at the time of the Participant’s death,
distribution of amounts otherwise payable to the deceased Participant under this
Plan shall be made to his Estate. If a beneficiary designated by a Participant
to receive his benefit shall survive the Participant but die before receiving
all distributions hereunder, the balance thereof shall be paid to such deceased
beneficiaries’ Estate, unless the deceased Participant’s beneficiary designation
provides otherwise.

4.3 Accounts Less than $25,000. Notwithstanding anything herein contained to the
contrary, if the sum of the Fair Market Value of the shares of Common Stock in a
Participant’s Accounts A and C and the dollar amount in a Participant’s Account
B is less than $25,000 at the end of any Plan Year after he ceases to be a
Director, the Committee may, in its sole discretion, direct that the account(s)
be distributed in a lump sum no later than the February 15 following the year in
which this occurs.

Article V

Rights, Privileges and Duties of Participants

5.1 Rights of Participant. No Participant or any other person shall have any
interest in any fund or in any specific asset or assets of the Company by reason
of any amounts credited to any Account hereunder, nor any right to exercise any
of the rights or privileges of a stockholder with respect to any securities
hypothetically credited to a Participant’s Account A or Account C under the
Plan, nor any right to receive any distributions under the Plan except as and to
the extent expressly provided in the Plan.

5.2 Copy of Plan. Each Participant shall be entitled, upon his request to the
Secretary of the Company, to receive the most current version of the Plan.

5.3 No Alienation. To the extent permitted by law, the right of any Participant
or any beneficiary to receive any payment hereunder shall not be subject to
alienation, transfer, sale, assignment, pledge, attachment, garnishment or
encumbrance of any kind. Any attempt to

 

7



--------------------------------------------------------------------------------

alienate, sell, transfer, assign, pledge or otherwise encumber any such payments
whether presently or thereafter payable shall be void. Any payment due hereunder
shall not in any manner be subject to debts or liabilities of any Participant or
his beneficiary.

5.4 Costs of Disputes. If any Participant shall bring any legal or equitable
action against the Company by reason of being a Participant under this Plan or
if it is necessary for the Company to bring any legal or equitable action under
this Plan against any Participant or any person claiming an interest by or
through such Participant, the results of which shall be adverse to the
Participant or the person claiming an interest by or through such Participant,
the cost of defending or bringing such action, including attorneys’ fees, shall
be charged first, to the extent possible, directly to the account(s) of the
Participant.

5.5 Mental Competence. Every person receiving or claiming payments or rights
under the Plan shall be conclusively presumed to be mentally competent until the
date on which the Committee receives a written notice in a form and manner
acceptable to the Committee that such person is incompetent and that a guardian,
conservator or other person legally vested with the interest of his estate has
been appointed. In the event a guardian or conservator of the estate of any
person receiving or claiming payments under the Plan shall be appointed by a
court of competent jurisdiction, payments under this Plan may be made to such
guardian or conservator provided that proper proof of appointment and continuing
qualification is furnished in a form and manner acceptable to the Committee. Any
such payments so made shall be a complete discharge of any liability therefor.

5.6 Provision of Information. Each person, whether a Participant, a duly
designated beneficiary of a Participant, a guardian or any other person entitled
to receive a payment under this Plan shall provide the Committee with such
information as it may from time to time deem necessary or in its best interests
in administering the Plan. Any such person shall also furnish the Committee with
such documents, evidence, data or other information as the Committee may from
time to time deem necessary or advisable.

Article VI

Administration of the Plan

6.1 Appointment of Separate Administrator. The Committee may, in writing,
appoint a separate Administrator. Any person including, but not limited to, an
employee of the Company, shall be eligible to serve as Administrator. Two or
more persons may form a committee to serve as Administrator. Persons serving as
Administrator may resign by written notice to the Committee and the Committee
may appoint or remove such persons. An Administrator consisting of more than one
person shall act by a majority of its members at the time in office. An
Administrator consisting of more than one person may authorize any one or more
of its members to execute any document or documents on behalf of the
Administrator, in which event the Administrator shall notify the Committee of
the member or members so designated. The Committee shall accept and rely upon
any document executed by such member or members as written revocation of such
designation. No person serving as Administrator shall vote or decide upon any
matter relating solely to himself or solely to any of his rights or benefits
pursuant to the Plan.

 

8



--------------------------------------------------------------------------------

6.2 Powers and Duties. The Administrator shall administer the Plan in accordance
with its terms. The Administrator shall have full and complete authority and
control with respect to Plan operations and administration unless the
Administrator allocates and delegates such authority or control pursuant to the
procedures stated in subsection b. or c. below. Any decisions of the
Administrator or its delegate shall be final and binding upon all persons
dealing with the Plan or claiming any benefit under the Plan. The Administrator
shall have all powers which are necessary to manage and control Plan operations
and administration including, but not limited to, the following:

 

  a. To employ such accountants, counsel or other persons as it deems necessary
or desirable in connection with Plan administration. The Company shall bear the
costs of such services and other administrative expenses.

 

  b. To designate in writing persons other than the Administrator to perform any
of its powers and duties hereunder.

 

  c. The discretionary authority to construe and interpret the Plan, including
the power to construe disputed provisions.

 

  d. To resolve all questions arising in the administration, interpretation and
application of the Plan including, but not limited to, questions as to the
eligibility or the right of any person to a benefit.

 

  e. To adopt such rules, regulations, forms and procedures from time to time as
it deems advisable and appropriate in the proper administration of the Plan.

 

  f. To prescribe procedures to be followed by any person in applying for
distributions pursuant to the Plan and to designate the forms or documents,
evidence and such other information as the Administrator may reasonably deem
necessary, desirable or convenient to support an application for such
distribution.

6.3 Records and Notices. The Administrator shall maintain all books of accounts,
records and other data as may be necessary for proper plan administration.

6.4 Compensation and Expenses. The expenses incurred by the Administrator in the
proper administration of the Plan shall be paid by the Company. An Administrator
who is an employee shall not receive any additional fee or compensation for
services rendered as an Administrator.

6.5 Limitation of Authority. The Administrator shall not add to, subtract from
or modify any of the terms of the Plan, change or add to any benefits prescribed
by the Plan, or waive or fail to apply any Plan requirement for benefit
eligibility.

6.6 Claims Procedures. A Participant or a Participant’s beneficiary shall be
entitled to make a request for any benefits to which he or she believes are
entitled under the Plan. Any

 

9



--------------------------------------------------------------------------------

such request must be made in writing, and it should be made to the Company. A
request for benefits will be considered a claim, and it will be subject to a
full and fair review. If a Participant’s claim is wholly or partially denied,
the Company shall furnish the Participant or the Participant’s beneficiary (the
“Claimant”) or the Claimant’s authorized representative with a written or
electronic notice of the denial within a reasonable period of time, which sets
forth, in an understandable manner the reasons for denial.

Article VII

Amendment or Termination

The Board of Directors of the Company hereby reserves the right to amend,
modify, terminate, or discontinue the Plan at any time; provided, however, no
such action shall (i) reduce the amount then credited to any account of any
Participant, (ii) change the time and manner of payment of such amount, or
(iii) after a Change in Control, reduce the amounts to be credited to a
Participant’s account(s) being administered hereunder, without the consent of a
majority of the holders of account balances hereunder.

Article VIII

Miscellaneous

8.1 Construction. Wherever the context so requires, words in the masculine
include the feminine and words in the feminine include the masculine and the
definition of any term in the singular may include the plural.

8.2 Expenses. All expenses of administering the Plan shall be paid by the
Company except as expressly provided herein to the contrary.

8.3 Governing Law. The Plan shall be construed, administered and governed in all
respects under and by the laws of the State of Wisconsin, without giving effect
to its conflicts of law provisions.

8.4 Tenure Not Guaranteed by Plan. The establishment of this Plan and the
designation of a Director as a Participant, shall not give any Participant the
right to continued as a Director or limit the right of any of the Companies to
dismiss the Director or fail to nominate the Director for reelection.

8.5 Notice. Any and all notices, designations or reports provided for herein
shall be in writing and delivered personally or by certified mail, return
receipt requested, addressed, in the case of the Company to the Corporate
Secretary at 770 North Water Street, Milwaukee, Wisconsin 53202 and, in the case
of a Participant or Beneficiary, to his home address as shown on the records of
the Company. The addresses referenced herein may be changed by a notice
delivered in accordance with the requirement of this Paragraph 8.5.

8.6 Indemnification. The Company shall indemnify the Administrator and any
employee, officer or director of the Company against all liabilities arising by
reason of any act or failure to act unless such act or failure to act is due to
such person’s own gross negligence or

 

10



--------------------------------------------------------------------------------

willful misconduct or lack of good faith in the performance of his duties to the
Plan or the trust established pursuant to the Plan. Such indemnification shall
include, but not be limited to, expenses reasonably incurred in the defense of
any claim, including reasonable attorney and legal fees, and amounts paid in any
settlement or compromise; provided, however, that indemnification shall not
occur to the extent that it is not permitted by applicable law. Indemnification
shall not be deemed the exclusive remedy of any person entitled to
indemnification pursuant to this section. The indemnification provided hereunder
shall continue as to a person who has ceased acting as a director, officer,
member, agent or employee of the Administrator or as an officer, director or
employee of the Company and such person’s rights shall inure to the benefit of
his heirs and representatives.

 

11